Filed 6/15/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                      DIVISION EIGHT


 PACIFICA FIRST NATIONAL,            B298292
 INC., et al.,
                                     (Los Angeles County
    Cross-complainants and           Super. Ct. No. BC602042)
    Respondents,

         v.

 ARIE ABEKASIS,

    Cross-defendant and
    Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael P. Linfield, Judge. Affirmed.
     Robert F. Smith for Cross-defendant and Appellant.
     Abdulaziz, Grossbart & Rudman, Kenneth S. Grossbart
and Bruce D. Rudman for Cross-complainants and Respondents.

                     ____________________
       Arie Abekasis defaulted on a civil case and appeals the trial
court’s denial of his motion to set aside the default. We affirm.
       Abekasis had a role in construction projects and sued
Pacifica First National, Inc. and others. We call these related
entities Pacifica. We do not know the particulars of Abekasis’s
suit because he excluded his complaint from our record. Leslie
Richards was Abekasis’s lawyer at the time.
       Abekasis’s complaint triggered a cross-complaint from
Pacifica. The service of Pacifica’s cross-complaint on Abekasis
created the issue in this appeal. Pacifica included a proof of
service of process against Abekasis, via service on Abekasis’s
lawyer Richards. Abekasis did not answer, so Pacifica took
Abekasis’s default. Abekasis moved to set aside the default about
six months later, arguing service was improper. The court denied
this motion.
       When Abekasis filed this motion, he brought in a new
lawyer named Wilfred J. Killian. Killian’s motion to set aside the
default had less than four pages of text. There were some
declarations, but none from Richards.
       Killian’s motion for Abekasis was deficient. The key
witness about the validity of service on Richards was Richards,
and Killian elected to leave Richards out of the motion. The
motion thus lacked evidence to prove the service was bad.
       Indeed, Abekasis’s motion was doubly deficient. Abekasis
filed his own carefully-worded four-sentence declaration saying
he was president of another party, Diditan Group, and Diditan
Group was never served with the cross-complaint. Abekasis did
not say he personally had never been served.
       At the moment of truth, the two people who would know
about the vital issue remained mum.




                                 2
       Pacifica opposed the motion to set aside the default,
pointing out these flaws. Abekasis replied with a page and a half
of text. Thereafter Abekasis filed supplemental declarations.
       The trial court issued its tentative ruling, heard argument,
and adopted its tentative ruling as its final order.
       There is no transcript of this hearing. When appreciable
sums are in play, it is mysterious why lawyers on both sides
think the small cost of court reporting is a good cost to avoid. We
publish this opinion in part to discourage misplaced thrift.
       The trial court denied Abekasis’s motion on multiple
grounds, including his failure to prove service on Richards was
defective.
       The trial court was right to deny the motion to set aside the
default. Abekasis did not prove the service on Richards was bad.
Pacifica put a proper proof of service form into evidence. The
burden on Abekasis then was to prove this apparently-proper
document was invalid. (Floveyor Internat., Ltd. v. Superior Court
(1997) 59 Cal. App. 4th 789, 795.) In this quest, Abekasis failed.
His motion contained no evidence from him or Richards to rebut
the form’s weight.
       Abekasis appeals with 12 invalid arguments.
       First, Abekasis claims his own declaration shows he did not
receive the cross-complaint. This is inaccurate. A
straightforward reading of his declaration is Diditan Group had
not been served. If Abekasis wanted to say he personally also
had received no service, a simple declarative sentence was all he
needed. He skipped that.
       Second, Abekasis claims his attorneys also filed
declarations saying there was no proper service. This too is
inaccurate. There was no declaration from Richards with the




                                 3
motion Killian filed. Declarations from other lawyers that they
did not get service were immaterial. Killian eventually filed a
declaration from Richards, but only after Killian filed his reply to
Pacifica’s opposition. Even then, Richards did not deny Pacifica
had served her with the cross-complaint. Abekasis thus offered
no valid proof the service was bad.
       Third, Abekasis raises new arguments on appeal about
Pacifica’s proof of service. Abekasis now claims the person who
signed Pacifica’s proof of service checked two boxes instead of one
and should have filed a declaration in the trial court. Abekasis
forfeited these points by failing to raise them in the trial court.
       Fourth, Abekasis cites Fasuyi v. Permatex, Inc. (2008) 167
Cal. App. 4th 681, 696, and says it means any doubts about
whether to grant relief from default must be resolved in his favor.
But there were no doubts here.
       Fifth, Abekasis cites Rosenthal v. Garner (1983) 142
Cal. App. 3d 891, 895, which held actual notice means genuine
knowledge and does not contemplate notice imputed to a
principal from an attorney. This holding is not pertinent here.
Similarly, Credit Managers Association of Southern California v.
National Independent Business Alliance (1984) 162 Cal. App. 3d
1166, cited by Abekasis, has no bearing on this case. That case
involved a plaintiff-assignee who first learned of service of a
cross-complaint on the assignor and of the resulting default after
default judgment had been entered. (Id. at p. 1173.) But unlike
that case, there was no surprise here.
       Sixth, Abekasis cites Rappleyea v. Campbell (1994) 8
Cal. 4th 975, 983, which held equitable relief was proper when the
court clerk gave incorrect advice about the size of a filing fee.




                                 4
Abekasis’s motion to set aside the default offered no such
showing. Rappleyea’s holding has no application here.
       Seventh, Abekasis argues courts normally set aside
defaults when there is little prejudice to the opposing party.
Pacifica correctly notes this presumes a proper motion in the first
place. Abekasis does not return to the topic of prejudice in his
reply brief, which is a concession.
       Eighth, Abekasis maintains “[t]he term extrinsic fraud or
mistake is defined liberally.” Abekasis’s motion to set aside the
default did not establish extrinsic fraud or mistake, however one
might define these terms. His motion asserted Pacifica did not
serve him but failed to prove it. That ended the matter.
       Ninth, Abekasis contends his motion asked for equitable
relief and argues one lawyer took advantage of another here. The
motion, however, established no grounds for equitable relief.
Only after the motion was filed and after briefing on the motion
ended did Abekasis raise a purported agreement between the
parties to set aside the defaults of Abekasis and others. Abekasis
forfeited arguments relating to the purported agreement by
excluding them from his trial court motion.
       Tenth, Abekasis submits the absence of a reporter’s
transcript is not fatal to his appeal. What is fatal to Abekasis’s
appeal is the invalidity of his motion. Because he chose not to
retain a court reporter, the slim text of that motion is what we
have to go on, and that motion lacked merit.
       Eleventh, Abekasis writes “[t]he traditional disfavor of trial
judges for mandatory relief needs to be corrected.” These pages
pinpoint no error by the trial court. To the extent Abekasis is
arguing he was entitled to mandatory relief from default under
section 473 of the Code of Civil Procedure, this argument is




                                 5
incorrect. Abekasis’s motion referenced only discretionary relief
under this provision; it does not discuss mandatory relief.
Abekasis thus never informed the trial court of an intention to
move for mandatory relief. He cannot now complain such relief
was not awarded. (See Luri v. Greenwald (2003) 107 Cal. App. 4th
1119, 1121, 1126.)
      Twelfth, Abekasis suggests “[t]he size of default
[judgments] needs to be [reined] in.” “Those of us who have been
in the legal field for decades have seen the size of default
judgments rise many times more than the consumer price index.”
“The entry of gargantuan default judgments has become an
epidemic.” The record identifies no trial court mistakes and does
not support these claims. The record includes neither the filings
proving up the judgment nor a complete copy of the cross-
complaint so that we might know the scope of damages claimed.
                           DISPOSITION
      We affirm the judgment and order Abekasis to pay the
respondents’ costs.



                                         WILEY, J.

We concur:



             BIGELOW, P. J.



             GRIMES, J.




                                6